Title: From George Washington to Marinus Willett, 23 April 1783
From: Washington, George
To: Willett, Marinus


                        
                            Sir
                            Head Quarters Newburgh. 23 April 1783
                        
                        I have received your favor of the 14th instant.
                        Apprehending the same delay in the Conveyance of the News of Peace by Way of Canada, which you mention, I
                            have written to Brigr Genl McLean, commandg at Niagara, giving him the Information as I had received it from Sir Guy
                            Carleton. This Letter was inclosed to your Care more than a Week ago; I hope it has been received, & transmitted
                            agreeable to my desire.
                        This Intelligence given to the Western posts, altho not official, yet will I hope,
                            be received with some Attention, and serve to prevent those mischiefs which we have been led to apprehend, from the late
                            disposition of the Indians.
                        Your Congratulations on the great Event of Peace, I accept with much pleasure—and beg you to be assured that
                            I make you a Return of mine with equal satisfaction.
                        Your request to go to New York, I shall gladly indulge as soon as matters are a little more settled than they
                            are at present. With Regard I am Sir Your most humble Servant
                        
                            Go: Washington
                        
                    